United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
SUBMARINE BASE, Groton, CT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-98
Issued: March 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 11, 2006 appellant filed a timely appeal from the November 14, 2005
decision of the Office of Workers’ Compensation Programs’ hearing representative finding that
he had received an overpayment in the amount of $5,032.21, for which he was without fault,
denying waiver of the overpayment and determining that it would be recovered by deducting
$250.00 every four weeks from his continuing compensation payments. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this overpayment case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $5,032.21 for which he was without fault; (2) whether the Office properly denied
waiver of the overpayment; and (3) whether the Office properly directed recovery by deducting
$250.00 every four weeks from appellant’s continuing compensation.

FACTUAL HISTORY
On November 18, 2002 appellant, then a 53-year-old material handler-inspector, filed a
traumatic injury claim alleging that on November 16, 2002 he injured both wrists, his left
shoulder and low back when he slipped while climbing out of a stack of pallets. The Office
accepted the claim for left shoulder sprain, bilateral wrist sprain and lumbosacral strain. The
Office authorized right carpal tunnel release of the right wrist and knee arthroscopy. On
November 14, 2003 the Office placed appellant on the periodic rolls for temporary total
disability.
In a January 28, 2003 claim for compensation (Form CA-7) appellant requested
compensation for the period January 28 to February 14, 2003.1 He reported other wage loss to
include mandatory overtime and night and overtime pay. The employing establishment reported
a base hourly salary of $21.18 plus an hourly additional pay for environment of 92 cents. It was
noted that appellant worked 10-hour days six days a week. He subsequently filed CA-7 claim
forms including requesting compensation for 20 hours of mandatory overtime and hazard pay of
$.95 per hour.2
In a February 5, 2003 memorandum, the employing establishment noted that appellant
“receives environmental pay and up until his injury, was working mandatory overtime which
consisted of 10-hour workdays, six days a week.”
In a February 13, 2003 earnings breakdown, the employing establishment reported
appellant, as of the date of injury, was WG level 9 step 5 earning $21.18 per hour with a
10 percent night differential or $2.12 and overtime hourly rate of $31.77. A February 13, 2003
earnings breakdown noted that appellant worked 80 hours a pay period with 36 hours overtime
and two weeks paid night differential. On November 14, 2003 the Office placed appellant on the
periodic rolls for temporary total disability at a weekly pay rate of $1,270.80.
On March 30, 2004 a conference was held regarding whether the Office properly
determined appellant’s pay rate for compensation purposes. The issue of mandatory overtime
and whether it should be included in the pay rate determination was discussed. The employing
establishment indicated that it would submit evidence regarding the amount of mandatory
overtime earned by appellant in the year prior to the injury.
On April 22, 2004 the employing establishment provided information regarding
appellant’s overtime wages and hazard pay for one-year prior to the injury. It noted appellant’s
hourly pay rate as $20.21 or $808.40 per week. The employing establishment reported that
appellant was paid $11,407.57 in overtime pay and $427.11 for overtime/hazard pay for the
period November 18, 2001 to November 16, 2002. An attached sheet for the period
November 18, 2001 to November 16, 2002 reported biweekly pay of $1,616.80 for the period
November 18, 2001 to April 6, 2002 and $1,694.40 for the period April 7 to November 16, 2002.
1

On the form appellant also requested other wage loss for the period November 16, 2002 to return.

2

On the forms requesting compensation for the period March 31 to April 25, 2003 he noted a new pay-rate of
$22.09 per hour effective April 6, 2003.

2

Additional total wages for the period included $1,392.48 hazard pay for regular hours,
$11,407.57 for overtime and $427.11 for overtime/hazard.
By notice dated October 4, 2004, the Office advised appellant of its preliminary
determination that a $5,032.21 overpayment had occurred as he was incorrectly paid a pay rate
of $1,270.80 for the period March 1, 2003 through January 24, 2004. The Office decreased
appellant’s pay rate to $886.85 for the period January 25 to April 17, 2004. Following a
March 31, 2004 conference, the Office determined the correct pay rate as $1,062.78. The Office
found that the net amount of the payment for the period January 28, 2003 to April 17, 2004 was
$50,590.39. Using the correct pay rate of $1,062.78 for this period, the Office found that
appellant should have been paid $45,588.18, which resulted in a difference of $5,032.21. The
Office made a preliminary finding that appellant was without fault in the creation of the
overpayment.
In an April 23, 2004 worksheet appellant’s weekly pay was adjusted from $1,270.80 to
$1,062.78. The Office reached the pay rate by dividing $1,392.48 hazard pay for regular hours,
$11,407.57 for overtime and $427.11 for overtime/hazard by 52. This resulted in a weekly pay
of $26.78 for hazard pay, $219.38 for overtime and $8.22 for overtime hazard. The Office then
added $26.78, $219.38, $8.22 and $808.40 which resulted in a weekly pay rate of $1,062.78.
Appellant submitted an overpayment recovery questionnaire (Form OWCP-20) on
August 4, 2005. He noted that his monthly income was $2,606.00 and that his wife’s income
was $496.00 for a total monthly income of $3,102.00. Monthly expenses included $300.00 for
rent or mortgage, $700.00 for food, $200.00 for clothing, $600.00 for utilities, $1,200.00 for
miscellaneous expenses; $200.00 for Macy’s credit cards;3 $100.00 for mobile and Tex and
$100.00 for Sears. Under funds on hand, appellant reported a $1,000.00 checking overdraft,
$13,000.00 in savings for a total of $12,000.00. He submitted copies of credit card bills for
Macy’s , Shell and Sears and copies of three checks.
On October 8, 2004 appellant’s counsel requested a prerecoupment hearing which was
held on July 26, 2005. At the hearing appellant testified that his hourly wage rate was $21.18.
He testified there was no mortgage on his house, but the $300.00 represented property taxes.
Appellant testified that his miscellaneous expenses included car insurance, gasoline, mobile
telephone, newspapers, subscriptions, internet service and maintenance. He testified he currently
owed $1,000.00 due to overdrafts on his checking account.
By decision dated November 14, 2005, an Office hearing representative found that
appellant was paid at an incorrect pay rate for the period January 28, 2003 to April 17, 2004.
The Office hearing representative finalized the overpayment determination that an overpayment
in the amount of $5,032.21 had been created for the period January 28, 2003 to April 17, 2004.
She noted that there was no mortgage on appellant’s home and that he had $12,000.00 in a
savings account. The Office hearing representative noted that appellant listed expenses of
$3,400.00 including $1,200.00 of miscellaneous unitemized expenses. She noted that appellant’s
3

The record contains a copy of two Macy’s credit card bills. One is for Mrs. Kenneth Horan noting a balance of
$1,206.89 as of July 6, 2005. The minimum repayment amount was $31.00. The second Macy’s credit card was for
V.C. Horan in the amount of $1,016.52 as of June 11, 2005. The minimum monthly payment was $25.00.

3

monthly income of $3,100.00 exceeded his expenses. In reaching this determination she
disallowed the unitemized expenses and found that appellant could adjust his credit card
payments. The Office hearing representative found that appellant was not entitled to waiver of
the overpayment and that the overpayment would be collected by deducting $250.00 every
28 days from his compensation payments.
LEGAL PRECEDENT
Pay rate for compensation purposes is defined by the Federal Employees’ Compensation
Act and in Office regulations as the employee’s pay at the time of injury, time disability began or
when compensable disability recurred, if the recurrence began more than six months after the
employee resumed regular full-time employment with the United States, whichever is greater.4
Sections 8114(d)(1) and (2) of the Act provide methodology for computation of pay rate
for compensation purposes, by determination of average annual earnings at the time of injury.
Sections 8114(d)(1) and (2) of the Act specify methods of computation of pay for employees
who worked in the employment for substantially the whole year prior to the date of injury and
for employees who did not work the majority of the preceding year, but for whom the position
would be available for a substantial portion of the following year. Section 8114(d)(3) of the Act
provides an alternative method for determination of pay to be used for compensation purposes
when the methods provided in the foregoing sections of the Act cannot be applied reasonably
and fairly.5
ANALYSIS
The Office found that an overpayment was created because an incorrect pay rate was
used in payments covering the period January 28, 2003 to April 17, 2004. The evidence relevant
to appellant’s pay rate include CA-7 forms, a February 13, 2003 earnings breakdown and a sheet
detailing appellant’s wages, overtime pay and overtime/hazard pay for the period November 18,
2001 to November 16, 2002 and a March 23, 2004 worksheet. In calculating appellant’s pay rate
on the March 23, 2004 worksheet the Office used the weekly pay rate of $808.40 supplied by the
employing establishment. This figure is arrived at by using the salary appellant was paid for the
period November 18, 2001 to April 6, 2002. For the period April 7 to November 16, 2002, the
date of appellant’s injury, he received biweekly wages of $1,694.40. This equates to $847.20 per
week or $21.18 per hour. As noted above the pay rate should be determined as of the date of
injury. On November 16, 2002 appellant was earning $847.20 per week not $804.40, the amount
given by the employing establishment. He was earning $847.20 as of November 16, 2002 not
$808.40 as noted by the employing establishment and used by the Office. The Office, therefore,
used an incorrect pay rate in determining appellant’s entitlement to compensation. The correct
pay rate would be found by adding $26.78 for hazard pay, $219.38 for overtime pay, $8.22 for
overtime/hazard pay and $847.20 for weekly salary. The Board will affirm the fact of
overpayment, but remand to the Office to calculate the amount of the overpayment.

4

5 U.S.C. § 8101(4); 20 C.F.R. § 10.5(s); see John M. Richmond, 53 ECAB 702 (2002).

5

5 U.S.C. § 8101(d); see Ricardo Hall, 49 ECAB 390 (1998).

4

With regard to issues two and three, as the calculation of the overpayment appears to be
in error and it is unclear how the Office determined the overpayment amount, this case will be
remanded to the Office for recalculation. On remand, the Office should reevaluate the issues of
amount of overpayment, waiver and recovery from continuing compensation, in order to
preserve appellant’s right to appeal,6 as they currently are not in posture for decision.
CONCLUSION
The Board finds that the Office properly determined fact of overpayment. However, the
Board finds further development is required on the amount of the overpayment as the Office
incorrectly calculated the rate of pay. Given that the amount of overpayment is in question, this
case is not in posture for a decision on the issues of waiver and recovery.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 14, 2005 affirmed with respect to the fact of
overpayment. It is remanded for further development consistent with this decision on the issues
of amount of the overpayment, waiver and rate of recovery.
Issued: March 19, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

James Tackett, 54 ECAB 611 (2003).

5

